Case 2:18-cv-07011-JMA-AYS Document 98 Filed 01/27/21 Page 1 of 2 PageID #: 1713




                                          January 27, 2021




 Honorable Judge Anne Y. Shields, U.S.M.J.
 United States District Court: Eastern District
 100 Federal Plaza
 P.O. Box 830
 Central Islip, New York 11722
 Courtroom 830

                                                  Re:   Lepper v. Village of Babylon, et al.
                                                        Case No.: 2:18-CV-07011
                                                        Our File No.: PDG/EPT 148530-752

 Dear Honorable Judge Shields:

        I represent the surviving named defendants.

         In response to the plaintiffs’ letter application to move for an extension of time to amend
 the complaint to add the personal representative of the late Ralph Scordino’s estate or his
 distributees (Electronic Docket # 96), on behalf of the surviving defendants, we object. Plaintiffs
 alternatively request that the application be granted by letter. We object that a letter application
 without a formal motion is improper and, either request to move by formal motion or to seek relief
 by letter to amend the caption or for an extension of time, is untimely.
Case 2:18-cv-07011-JMA-AYS Document 98 Filed 01/27/21 Page 2 of 2 PageID #: 1714




         The suggestion of death was filed on November 3, 2020 (Electronic Docket # 90). Upon
 the death of Ralph Scordino, to the extent named in the caption in his official capacity as Mayor,
 the new Mayor replaced the late Mayor Scordino as Mayor of the Village of Babylon, by operation
 of law. Federal Rules of Civil Procedure, Rule 25(d).

         Contrary to the implication in the letter from plaintiffs’ counsel, there is no requirement
 that the party filing the suggestion of death identify a legal representative or successor. Unicorn
 Tales v. Banerjee, 138 F.3d 467, 470 (2d Cir. 1998)[“Therefore, we hold that Irene Banerjee's
 statement of the fact of death was sufficient to trigger Rule 25(a)(1) despite its failure to identify
 a legal representative or successor.”] Without explanation, plaintiffs made no request regarding
 any personal representative until January 25, 2021 in an email request to me. Plaintiffs halfhearted
 attempt to now investigate whether there is an Estate and who the personal representative is, or
 whether an administrator is needed to be appointed in the absence of an Estate should not be
 countenanced.

         Plaintiffs request without any basis to name distributees without identifying that an estate
 exists or has even been probated. The request is at best premature. Waiting until the last week
 before the expiration of the ninety-day time limit to begin inquiry into a proper substitution to
 add a personal representative to continue the suit against the late Mayor in his personal capacity
 is woefully late. Plaintiff’s own cited case demonstrates that waiting until the end of the time
 allowed under Federal Rule 25 warrants denial of the plaintiffs’ application. Ashley v. Ill. C. G.
 R. Co., 98 F.R.D. 722, 724 (S.D. Miss. 1983).


                                                               Respectfully submitted,


                                                               KELLY, RODE & KELLY, LLP


                                                       BY: _        Eric P. Tosca________
                                                                    Eric P. Tosca
 EPT:jl
 Enc.

 cc:      Via ECF
          LAW OFFICES OF CORY H. MORRIS
          Attorneys for Plaintiffs
          33 Walt Whitman Road
          Suite 310
          Dix Hills, New York 11746
          (631) 450-2515
